On Motion for Rehearing.
On motion for rehearing, appellant insists that the trial court erred in refusing to submit certain special issues requested by him. Other than merely copying the assignments of error referring to the refused issues by number in his brief, these questions were in no manner urged by appellant in his brief filed herein.
The new rules for briefing cases in the appellate courts require “a statement and/or argument on the errors assigned.” Chapter 45, Acts 42nd Legislature (1931), p. 68, § 1 (Vernon’s Ann. Civ. St. art. 1757). This rule would at least require appellant to brief his assignments that the court erred in refusing to submit his requested special issues by “a statement and/or argument” from the record showing that the requested issues were raised by the pleadings and evidence; and, in absence of such statement and/or argument, the assignments will be regarded as abandoned or waived.
Motion overruled.